I concur in the opinion of Mr. Justice Givens, except that part thereof reversing the judgment because of an objection sustained to certain questions propounded to the witness Morton. Conceding even that there was error in sustaining the objection, I am firmly convinced that it was not serious enough to justify a reversal. The record shows that Crane managed this farm, which was situated in the Hagerman Valley; that Morton lived in Mountain Home, and that what Morton knew of the business was *Page 746 
learned from Crane, who had occasionally stopped at Mountain Home and told him about it. It is extremely probable that whatever information Morton had was furnished him by Crane or some other person. However, the important reason why the claimed error is not prejudicial is that Crane claimed the offset he was seeking to establish, and the burden was on him to show that he was entitled to it. In the majority opinion it is said that:
" . . . . where an accounting is applied for from one occupying a fiduciary relationship, the burden is on him to furnish a full, complete and accurate accounting and to establish any expenditures or credits upon which he relies as offsets to the amounts he admits he has received."
Whether Morton knew "of his own personal knowledge" that the accounting was correct or incorrect was not very important. The important thing was for Crane to establish the correctness of his accounting and that he was entitled to his offset. The findings of the referee disclose that he was not influenced in any degree whatever by the suggestion of Morton that he believed the accounting was incorrect, but that his findings were based on other evidence. The evidence is sufficient to sustain the findings, and the judgment should be affirmed. I am authorized to state that Babcock, District Judge, who sat in the case, concurs with me in this view. *Page 747